This is an appeal from a Ross County Common Pleas Court judgment convicting appellant of theft in violation of R.C.2913.02. Appellant moved to dismiss the indictment on the grounds he should have been charged with the crime of falsification under R.C. 2921.13(A)(4) instead of the crime of theft. After the court overruled the motion, appellant changed his plea to no contest.
We affirm.
                           Assignment of Error
"Falsification, R.C. 2921.13(A)(4), is a specific statute irreconcilable with the general theft statute, R.C. 2901.02, in regard to the receipt of welfare benefits by means of a false statement on a welfare report form."
Appellant cites R.C. 1.51 for the proposition that the state must bring charges against him under the specific falsification statute rather than the general theft statute. R.C. 1.51
provides:
"If a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails *Page 553 
as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail."
Appellant notes the Ohio Supreme Court, in State v. Volpe
(1988), 38 Ohio St.3d 191, 527 N.E.2d 818, paragraph one of the syllabus, recently held:
"Where there is no manifest legislative intent that a general provision of the Revised Code prevail over a special provision, the special provision takes precedence. (State v. Frost [1979],57 Ohio St.2d 121, 11 O.O.3d 294, 387 N.E.2d 235, paragraph one of the syllabus, approved and followed.)"
In Volpe, the court decided that R.C. 2915.02(A)(5), a specific gambling devices statute, prevails over R.C. 2923.24, a general criminal tools statute. We note the Volpe court applied the R.C. 1.51 interpretation rule only after noting the two criminal statutes were irreconcilable since they provide different penalties for the same conduct.
Appellee notes the two statutes in the case at bar can be reconciled, and therefore the R.C. 1.51 interpretation rule does not apply. We agree. R.C. 2913.02 involves the obtaining of property or services and R.C. 2921.13(A)(4) involves the making of a false statement. Acts committed under the latter statute do not always violate the former statute. Three unreported appellate decisions cited by appellee agree that the theft statute and the falsification statute do not create an irreconcilable conflict. See State v. Brown (Nov. 29, 1988), Montgomery App. No. 11217, unreported, 1988 WL 129184; State v.Aaron (May 21, 1985), Franklin App. No. 83AP-1202, unreported, 1985 WL 10288; State v. Chambers (Sept. 28, 1982), Montgomery App. No. 7360, unreported.
The mere fact that appellant's conduct violates more than one statute does not force the state to prosecute him under the lesser statute. In United States v. Batchelder (1979),442 U.S. 114, 123-124, 99 S.Ct. 2198, 2204, 60 L.E.2d 755, 764, the court wrote:
"This court has long recognized that when an act violates more than one criminal statute, the Government may prosecute under either so long as it does not discriminate against any class of defendants." See, also, Paul Adams Coal Co. v. Mamone
(1988), 46 Ohio App.3d 174, 176, 546 N.E.2d 454, 455-456;State v. Oliver (1987), 31 Ohio App.3d 100, 31 OBR 141,508 N.E.2d 1048; State v. Miles (1983), 8 Ohio App.3d 410, 8 OBR 533,457 N.E.2d 944.
In his reply brief, appellant argues that the word "secure" in the falsification statute means "obtain" as that word is used in the theft statute, and hence the two statutes are irreconcilable. While we agree the words are similar, we find the falsification statute does not require proof that the defendant secured or obtained anything. The falsification statute merely *Page 554 
requires proof of a false statement made "with purpose to secure" certain governmental benefits. The benefits need not be secured.
Appellant's assignment of error is overruled.
Judgment affirmed.
HARSHA, J., concurs.
GREY, J., dissents.